Citation Nr: 0118199	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-22 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1978 to 
March 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Documentation pertinent to the issue on appeal was presented 
at the May 2001 Board hearing.  The veteran has waived 
initial RO consideration of this evidence.


FINDING OF FACT

The VA Chief Medical Director or a designee of the Director 
has certified that the veteran's use of medication prescribed 
by a physician causes irreparable damage to the veteran's 
outergarments.


CONCLUSION OF LAW

The criteria for a VA clothing allowance have been met.  38 
U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish entitlement to an annual clothing allowance on 
the basis of medication prescribed for a service-connected 
skin disorder, the VA Chief Medical Director or the 
Director's designee must certify that a veteran's use of 
medication prescribed by a physician causes irreparable 
damage to a veteran's outergarments.  38 U.S.C.A. § 1162; 38 
C.F.R. § 3.810.

The record indicates that the veteran has been prescribed 
medicated creams in an effort to treat his service-connected 
tinea pedis and tinea cruris.  In November 1999 a designee of 
a Chief Medical Director certified that medication prescribed 
for the veteran's service-connected skin disability resulted 
in irreparable damage to the veteran's outergarmets, and in 
August 2000 a designee of the Chief Medical Director 
affiliated with the RO certified that medication prescribed 
for the veteran's service-connected skin disability did not 
result in irreparable damage to the veteran's outergarmets.  
The Board is unable to distinguish the facts between the 1999 
and 2000 certifications; it appears that the same medications 
were prescribed and used both years.

Based on the aforementioned 1999 and 2000 certifications, the 
Board concludes that the evidence of whether a VA Chief 
Medical Director or a designee of the Director has certified 
that the veteran's use of medication prescribed by a 
physician causes irreparable damage to the veteran's 
outergarments is in equipoise.  Under these circumstances, 
and applying the benefit-of-the-doubt doctrine, entitlement 
to an annual clothing allowance is warranted.  38 C.F.R. 
§ 3.102.


ORDER

Entitlement to an annual clothing allowance is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

